Citation Nr: 1214421	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left leg post-operative varicose veins. 

2.  Entitlement to a disability rating in excess of 10 percent for right leg post-operative varicose veins. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 10 percent disability ratings for varicose veins of the right and left legs.  

The Board notes that the supplemental statement of the case (SSOC) issued in January 2010 indicates that there is an additional issue on appeal, an increased rating for a scar.  However, the Veteran did not appeal that issue as noted in the August 2009 substantive review.  Therefore, the Board does not have jurisdiction to consider the claim and the issues have been restated accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran has appealed the denial of increased ratings for varicose veins of the right and left legs.  After a careful review of the evidence of record, the Board finds that the claims must be remanded prior to issuing a decision.

In this case, the Board finds that the February and December 2009 VA examinations are inadequate.  The examination reports adequately indicate the examiners' physical findings as concerning the palpable varicosities; however, there is no indication whether there were any findings of edema of the legs.  Under Diagnostic Code 7120, varicose veins are rated according to symptomatology including persistent or intermittent edema, completely or incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  In a February 2007 VA treatment record, the examiner noted the Veteran had some minimal swelling.  Therefore, it is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of her varicose veins.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and her representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her varicose veins and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA examination to evaluate the Veteran's service-connected varicose veins at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for Artery and Vein Conditions (Vascular Diseases including Varicose Veins)  The report should specifically include findings of palpable varicosities and other symptomatology including specifically the existence or absence of persistent or intermittent edema, completely or incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.   

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and her representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


